Citation Nr: 0105505	
Decision Date: 02/23/01    Archive Date: 03/02/01	

DOCKET NO.  99-06 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1970 to 
December 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision from 
the Department of Veterans Affairs (VA) Louisville, Kentucky 
Regional Office (RO), which denied the veteran entitlement to 
service connection for PTSD.  

A video conference hearing was held January 4, 2001, before 
the undersigned member of the Board.  


REMAND

The veteran contends that while serving in Vietnam he 
experienced several traumatic events, including one which 
endangered his personal safety, and as a result suffers from 
PTSD.  A review of the veteran's claims file shows a primary 
diagnosis of PTSD as well as depressive disorder secondary to 
medical condition on a VA psychiatric examination afforded 
the veteran in December 1997.  On this examination the 
veteran related serving in Vietnam as a command driver and at 
times being exposed to mortar rounds while transporting his 
commanding officer beyond the confines of his compound.  He 
said that his most traumatic event however involved an 
incident in which his jeep struck a Vietnamese civilian 
riding a motorcycle and accidentally causing his death.  He 
said he became frightened at the time and did not report this 
tragedy.  Consequently he said that there was no record of 
this incident.  

At his personal hearing in January 2001 the veteran described 
a mortar attack on his barracks at Bin Thuy.  He said that 
this attack occurred in the fall of 1971 while he was with 
the 526th Maintenance Company, 48th Transportation Group.  He 
further said that the attack caused damage to the barracks of 
the 228th Supply Company but no loss of life.  

The Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2000), a link established by medical 
evidence between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (2000).  

The Board also notes that the evidence necessary to establish 
the occurrence or a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending on whether 
the veteran engaged "in combat with the enemy."  

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence.  No further 
development or corroborative evidence is required, providing 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f) (2000); Cohen v. Brown, 
19 Vet. App. 128, 146 (1997); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  If however, VA determines that either the 
veteran did not engage in combat with the enemy or that the 
veteran did engage in combat but that the alleged stressor is 
not combat related, the veteran's testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain "credible 
supporting evidence from any source" that corroborates the 
veteran's testimony or statements.  See Cohen, 10 Vet. App. 
at 147.  

Although the veteran has been diagnosed as suffering from 
PTSD on VA examination in December 1997, this diagnosis 
appears to be predicated upon the veteran's uncorroborated 
account of inservice stressful events.  As such, prior to 
adjudication of the veteran's claim, the Board finds that 
additional development is warranted.  

The Board observes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA) of 2000 Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5103(a)).  Among other things this law eliminates the 
concept of well grounded and redefines the obligations of the 
VA with respect to the duty to assist the veteran in 
developing the facts pertinent to his claim and is applicable 
in this case.  The VCAA duty to assist provisions require the 
Secretary to make a reasonable effort to assist the claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under the law administered by 
the Secretary and includes the requirement to provide a 
medication examination or obtain a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  Veterans Claims Assistance Act of 2000 Pub. L. 
No. 106-475, § 3(a) 114 Stat., ____ (2000).  

In light of the above, this case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of pertinent medical treatment 
for the veteran's psychiatric problems.  
The aid of the veteran and his 
representative in securing such records 
should be enlisted, as needed.  

2.  The RO should prepare a summary of 
all the veteran's alleged inservice 
stressful experiences to include the 
claimed mortar attack on his base and 
attempt to verify these experiences 
through the United States Armed Services 
Center for Research of Unit Records (Unit 
Records Center) at 7798 Cissna Road, 
Suite 101, Springfield, Virginia, 22150.  

3.  Following receipt of a response from 
the Unit Records Center, and after 
undertaking any additional development 
suggested, the RO should prepare a report 
detailing the nature of any combat action 
(to which a purported stressor is 
related), and/or specific inservice 
stressful experiences(s) that it has 
determined is/are established by the 
record.  The report is then to be added 
to the claims file.  If no combat action 
or specific inservice stressor experience 
has been verified, then the RO should so 
state in its report.  

4.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the veteran should be 
scheduled to undergo a comprehensive VA 
psychiatric examination, to be conducted 
by a psychiatrist to assess the nature 
and etiology of all current psychiatric 
disability.  The entire claims folder, to 
include a complete copy of this REMAND, 
must be provided to and reviewed by the 
examiner.  The examiner is advised that 
only the corroborated stressor(s) may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in current psychiatric 
symptoms.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
explain how the current diagnostic 
criteria are met, to include 
identification of the specific 
stressor(s) supporting the diagnosis, and 
comment upon the link between the current 
symptomatology and the inservice 
stressful experiences identified above.  
Similarly, if a diagnosis of another type 
of psychiatric disorder is deemed 
appropriate, whether in lieu of or in 
addition to PTSD, the examiner should 
explain the basis of the diagnosis, as 
well as comment upon the relationship, if 
any, between that diagnosis and events 
during his period of active duty.  All 
examination findings, along with the 
complete rationale of all opinions 
expressed (to include citation, as 
necessary, to specific evidence of 
record) should be set forth in a legible 
manner and the reports should be 
associated with the claims file.  

5.  Thereafter, in light of the evidence 
received pursuant to the requested 
development, as well as any other 
evidence submitted by the veteran, and 
after taking all appropriate actions, the 
RO should readjudicate the veteran's 
claim for service connection for PTSD on 
the basis of all pertinent evidence of 
record and in accordance with the VCAA.  
The RO should provide adequate reasons 
and bases for a decision, citing all 
legal authority and precedence including 
Cohen v. Brown, 10 Vet. App. 128 (1997), 
and Suozzi v. Brown, 10 Vet. App. 307 
(1997).  

6.  If the benefit requested by the 
veteran continues to be denied, then he 
and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to submit 
written or other argument in response 
thereto before the case is returned to 
the Board for further consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



